Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 1, 2015

                                     No. 04-15-00463-CV

                          JBS CARRIERS, INC. and James Lundry,
                                     Appellants

                                               v.

Trinette L. WASHINGTON, Sophia Renee Lenzy, Thomas Charles Lenzy, Individually, and as
                Representatives of The State of Mary L. Turner, deceased,
                                       Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-13011
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
        The reporter’s record was due on August 25, 2015. On August 25, 2015, the reporter filed
a request for a sixty-day extension to file the record. We grant the motion in part and order
Maria E. Fattahi to file the reporter’s record by September 24, 2015. See TEX. R. APP. P. 35.3(c)
(stating court of appeals must not grant an extension exceeding thirty days in an ordinary
appeal).

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court